Ogden, J.
The petition in this case charges that the defendants, under their firm name, “ made and delivered to petitioner *157“ the note hereto attached as a part hereof, marked A; ” and the note contains the usual promise to pay, for a valuable consideration. We think that a sufficient allegation of indebtedness and promise to pay, especially when the note is attached to and made a part of the petition, and that the court did not err in sustaining the demurrer to the answer on that account.
There is a question of fact presented in regard to the proper construction to be given to the indorsements on the back of the note, and as to what amount is shown thereby to be due the plaintiff. It is believed that the testimony of James M. Miller presented the only legitimate deductions that could be drawn from those indorsements; and, as the judgment of the court was in conformity therewith, the same is affirmed.
Affirmed.